Title: To Benjamin Franklin from Cornelis Van der Oudermeulen, 15 June 1780
From: Oudermeulen, Cornelis van der
To: Franklin, Benjamin


Monsieur.
Amsterdam le 15 Juin 1780.
J’ai l’honneur de remettre cijoint a votre Excellence un Memoire contenant mes Idées pour établir le Commerce entre Votre Etat et les Européens du continent.
Dèsque j’ai cru le tems favorable pour les mettre en execution, j’ai pensé de faire le Voÿage pour vous les communiquer, ainsi qu à Monseigneur Le Comte de Vergennes, mais depuis aiant réflechi qu’il convenait d’agir avec toute la prudence, j’ai preferé de Vous faire parvenir au préalable la presente, afin de ne rien hazarder que lorsque je Saurai que mes idées meritent quelque attention. Si donc Monsieur, Vous les goutés je viendrai desque j’aurai recu Votre reponce, (où le plutôt que mes petites affaires le permetteront) pour m’abboucher avec Vous, & consulter sur cette affaire Votre Excellence et les Personnes qu’Elle jugera convenables.
En attendant Votre Excellence observera la distinction que Je fais de Compagnie previligiée et particuliere, elle Se trouve analogue aux objets que j’ai en vue. Ces Idées demandent des explications plus detaillées, & c’est dans le tems que je m’en occuperai tres Volontiers. Je previens cependant Votre Excellence que je ne desire pas d’avoir part dans les Administrations publique, qui pourront en resulter.— Au reste il est certain que le bon succes de ces sortes d’Entreprises, dependent principalement et en grande partie de la maniere qu’on les établit dans leur principe.
Je prie instamment Votre Excellence de secretter mon nom, ainsi que je le fais à Msgr. Le Cte de Vergennes, et de me faire parvenir la reponce par une voÿe soure, car une fois nos liaisons connu, votre correspondance avec moÿ sera bien observée.
Jai lhonneur d’être avec toute la Consideration possible, Monsieur De Votre Excellence Le tres humble & tres obeissant Serviteur
Cs. Van DER Oudermeulen
 
P.S. Jai encore en vue que si une fois le commerce pouvoit setablir Sur le pied que je propose, & S’animer par les profits, qu’alors on pourra après quelques Expeditions trouver facilement les moÿens de fournir des Especes par anticipation, ainsi vous sentez Monsieur que mes idées ne Sont pas bornés.
